                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

JACOB HEATH VANSLYKE, #189698                                              PLAINTIFF

v.                                                  CAUSE NO. 1:17cv164-LG-RHW

PEARL RIVER COUNTY, ET AL.                                             DEFENDANTS


          ORDER ADOPTING REPORT AND RECOMMENDATION
          AND GRANTING SUPPLEMENTAL MOTION TO DISMISS

        This cause comes before the Court on the [95] Report and Recommendation of

United States Magistrate Judge Robert Walker entered in this cause on May 10,

2019.    Magistrate Judge Walker reviewed the Supplemental Motion to Dismiss

filed by Defendant Wayne Grayson, M.D. in this pro se prisoner civil rights lawsuit

In his Motion, Grayson notified the Court that Plaintiff had taken no action after

having been given an opportunity to provide a street address so that the U.S.

Marshals Service could effect service on Dr. Grayson.     (See Order Adopting R & R,

ECF No. 89.)    Plaintiff VanSlyke responded that he had no way of obtaining a

current street address for Dr. Grayson. (Pl. Resp., ECF No. 94.) Magistrate Judge

Walker concluded that Dr. Grayson should be dismissed as a defendant for lack of

service of process.   Plaintiff did not file an objection to the Magistrate Judge’s

findings and conclusions.1 Under these circumstances, the Court need only review



      1 The Report and Recommendation was received at the correctional facility
housing VanSlyke, according to his recently filed change of address correspondence,
on June 21, 2019. (See ECF Nos. 96 and 97.) However, the mail was returned as
the Report and Recommendation and determine whether it is either clearly

erroneous or contrary to law.    United States v. Wilson, 864 F.2d 1219, 1221 (5th

Cir. 1989). After review of this matter, the Court finds that the Report and

Recommendation is neither clearly erroneous nor contrary to law.     It will therefore

be adopted as the opinion of this Court.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [95] Report

and Recommendation of United States Magistrate Judge Robert H. Walker entered

in this cause on May 10, 2019 should be, and the same hereby is, adopted as the

finding of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that Defendant Wayne

Grayson, M.D.’s [93] Supplemental Motion to Dismiss is GRANTED.          Plaintiff=s

claims against Wayne Grayson, M.D. are DISMISSED without prejudice.

      SO ORDERED AND ADJUDGED this the 27th day of June, 2019.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




undeliverable.   (ECF No. 97.)

                                           -2-
